Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-17, and 19-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 20, the combination of limitations involving, encoding a downlink signal for transmission on a downlink physical channel to an UE using a downlink waveform type corresponding to an indicator of the downlink waveform type and using an indicated guard interval length in a wireless system operating above a 52.6 gigahertz (GHz) carrier frequency, wherein the guard interval length is a non- uniform guard interval length that is used within one slot or within one transmission time interval (TTI), among other claim limitations, are non-obvious over the prior art. 
Regarding claim 14, the combination of limitations involving, decoding a downlink signal for transmission on a downlink physical channel using a downlink waveform type corresponding to an indicator of the downlink waveform type and using an indicated guard interval length in a wireless system operating above a 52.6 gigahertz (GHz) carrier frequency, wherein the guard interval length is a non- uniform guard interval length that is used within one slot or within one transmission time interval (TTI), among other claim limitations, are non-obvious over the prior art.
The closest prior art, Akkarakaran et al. (US 20180294916 A1), ZHANG et al.  (US 20190261315 A1), Au et al. (US 20160142292 A1), and IBARS et al. (WO 2016114824 A1) disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416